EXHIBIT 10.01
 
Graphic [logo.jpg]
WAIVER AND AMENDMENT NO. 4 TO LOAN DOCUMENTS




This Waiver and Amendment No. 4 to Loan Documents (this "Amendment") dated as of
September 14, 2010, is by and among BANK OF AMERICA, N.A. (the "Bank") and WPCS
INTERNATIONAL INCORPORATED, a Delaware corporation (“WPCS”), WPCS INTERNATIONAL
– SARASOTA, INC.(formerly SOUTHEASTERN COMMUNICATION SERVICES INC.), a Florida
corporation (“Sarasota”), WPCS INTERNATIONAL – ST. LOUIS, INC. (formerly HEINZ
CORPORATION), a Missouri corporation (“St. Louis”), WPCS INTERNATIONAL –
LAKEWOOD, INC. (formerly QUALITY COMMUNICATIONS & ALARM CO., INC.), a New Jersey
corporation (“Lakewood”), WPCS INTERNATIONAL – SUISUN CITY, INC. (formerly
WALKER COMM INC., a California corporation (“Suisun”), WPCS INTERNATIONAL –
HARTFORD, INC. (formerly NEW ENGLAND COMMUNICATIONS SYSTEMS, INC.), a
Connecticut corporation (“Hartford”), WPCS INTERNATIONAL – SEATTLE, INC.
(formerly MAJOR ELECTRIC INC), a Washington corporation (“Seattle”), WPCS
INTERNATIONAL – TRENTON, INC. (formerly VOACOLO ELECTRIC INC.), a New Jersey
corporation (“Trenton”), and WPCS INTERNATIONAL - PORTLAND, INC., an Oregon
corporation (“Portland” and together with WPCS, Sarasota, Lakewood, St. Louis,
Suisun, Hartford, Seattle, and Trenton, the "Borrowers” and each individually a
“Borrower”).


RECITALS


A.  The Bank and the Existing Borrowers entered into a certain Loan Agreement
dated as of April 10, 2007, as amended on August 7, 2008, June 30, 2009 and
April 10, 2010 (as amended, the "Loan Agreement").


B.  A certain Event of Default have occurred under the Loan Agreement as a
result of the failure of the Borrowers to maintain the Interest Coverage Ratio
for the first quarter ending July 31, 2010 (the “Existing Event of Default”).


C.  The Borrowers have requested, and the Bank has agreed, subject to the
provisions of this Amendment, that the Bank waive the Existing Event of Default
for the period prior to the date of this Amendment and to make certain other
amendments as hereinafter set forth:


AGREEMENT


1.  Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Loan Agreement.


2. Acknowledgment of Existing Event of Default; Loan Documents; Waiver of
Defenses.  The Borrowers acknowledge as of the date of this Amendment that: (a)
the Existing Event of Default exists and is continuing; (b) the Existing Event
of Default is material in nature; (c) that as a result of the Existing Event of
Default, the Bank is entitled immediately and without further notice or
declaration to the Borrowers or anyone else, to exercise its rights and remedies
under the Loan Agreement and the other Loan Documents including, without
limitation, the right to accelerate and declare due and owing amounts
outstanding under the Loan Agreement; and (d) the Loan Documents are valid and
enforceable against the Borrowers in every respect, and all of the terms and
conditions thereof are binding upon the Borrowers.  To the extent that any of
the Loan Documents require notification by the Bank to the Borrowers or any of
them individually of the existence of a default and an opportunity to cure such
a default, such notice and period for cure have been properly given by the Bank
or is hereby waived by the Borrowers.  To the extent that the Borrowers have any
defenses or setoffs to repayment of all obligations under the Loan Documents
and/or applicable law or any claims or counterclaims against the Bank, such
defenses, setoffs, claims, or counterclaims are hereby forever and irrevocably
waived.  Absent this Amendment, the Bank would be entitled to exercise its
rights and remedies under the Loan Documents and applicable law.


3.  Waiver of Existing Event of Default.  The Bank hereby waives the Existing
Event of Default for the period prior to the date of this
Amendment.  Notwithstanding the foregoing, neither the Bank’s waiver of the
Existing Event of Default nor any communication between the Bank, the Borrowers
or any party’s respective officers, agents, employees or representatives shall
be deemed to constitute a waiver of (i) any Event of Default existing under the
Loan Documents, whether now existing or hereafter arising under the Loan
Documents, other than the Existing Event of Default; (ii) the ongoing obligation
of the Borrowers to comply with the Loan Agreement and the other Loan Documents
as amended hereby; or (iii) any rights or remedies which the Bank has against
the Borrowers under the Loan Agreement, the other Loan Documents and/or
applicable law, with respect to Events of Default, other than rights and
remedies which directly result from the occurrence and existence of the Existing
Event of Default.  The Bank hereby reserves and preserves all of its rights and
remedies against the Borrowers under the Loan Agreement and other Loan Documents
and under applicable law, other than the right to declare an Event of Default or
exercise remedies based upon the occurrence and existence of the Existing Event
of Default, including, without limitation, the right to declare an Event of
Default and exercise remedies should an Event of Default presently exist which
has not been disclosed to the Bank by the Borrowers and which is not part of the
defined “Existing Event of Default” or should an Event of Default occur after
the date of this Amendment (including any Events of Default that may occur based
upon violations after the date hereof of the section of the Loan Agreement which
were violated in connection with the Existing Event of Default).


 
 

--------------------------------------------------------------------------------

 


 4.  Amendments:


 
(a)
Section 8.3 of the Loan Agreement is hereby amended as follows:



 
“8.3
Minimum Year-to-Date EBITDA.



To maintain on a consolidated basis, Year-to-Date EBITDA of $844,000 for the
quarter ending October 31, 2010, $1,983,000 for the quarter ending January 31,
2011 and $3,475,000 for the quarter ending April 30, 2011.


“EBITDA” means earnings before interest, taxes, depreciation and
amortization.  EBITDA will be calculated as the end of each reporting period for
which the Bank requires financial statements, using the results of the
twelve-month period ending with that reporting period.”


 
(b)
Section 8.5 of the Loan Agreement is hereby amended as follows:



“To maintain on a consolidated basis an Interest Coverage Ratio of at least
3.0:1.0, on a rolling four quarter basis, except for those quarters ending
October 31, 2010 and January 31, 2011.”


 
(c)
The last sentence of Section 8.14(c) of the Loan Agreement is hereby amended as
follows:



“Notwithstanding the above, if the total consideration of any single acquisition
exceeds $5,000,000, the Borrowers shall obtain the prior written approval of the
Bank and demonstrate to the Bank that the Borrowers will have at least
$2,000,000 of availability under the Facility before giving effect to the
acquisition.”


 
(d)
A new Section 8.25 is hereby added to the Loan Agreement as follows:



 
“8.25
Funded Debt to EBITDA Ratio.



To maintain on a consolidated basis a Funded Debt to EBITDA Ratio, on a rolling
four quarter basis of less than 4.25:1.00 for the quarter ending October 31,
2010, 3.25:1.00 for the quarter ending January 31, 2011 and 3.00:1.00 for the
quarter ending April 30, 2011 and each quarter thereafter.”
 
5.  Representations and Warranties.  When each Borrower signs this Amendment,
such Borrower represents and warrants to the Bank that:  (a) there is no event
which is, or with notice or lapse of time or both would be, a default under the
Loan Agreement or the other Loan Documents except those events, if any, that
have been disclosed in writing to the Bank or waived in writing by the Bank; (b)
the representations and warranties in the Loan Agreement and the other Loan
Documents are true as of the date of this Amendment as if made on the date of
this Amendment; (c) this Amendment does not conflict with any law, agreement, or
obligation by which such Borrower is bound; (d) this Amendment is within such
Borrower's powers, has been duly authorized, and does not conflict with any of
such Borrower's organizational documents and such Borrower’s organizational
documents have not been changed from those previously delivered to the Bank; and
(e) this Amendment , the Loan Agreement and the other Loan Documents are the
legal, valid and binding obligations of such Borrower.


6.  Conditions Precedent.  This Amendment will be effective when the Bank
receives the following items, in form and content acceptable to the Bank:


 
(a)
This Amendment duly executed by each of the Borrowers; and



 
(b)
Payment of an amendment fee of $15,000.



7.  Effect of Amendment.  Except as provided in this Amendment, all of the terms
and conditions of the Loan Agreement and the other Loan Documents shall remain
in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 


8.  Release.  In consideration of the Bank’s agreement to enter into this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower on behalf of itself
and all persons or entities claiming by, through, or under it (collectively, the
“Releasors”) do hereby unconditionally remise, release and forever discharge the
Bank, its parent, subsidiaries, affiliated companies, past and present
stockholders, partners, officers, directors, employees, agents, attorneys,
divisions, participants, predecessors, successors and assigns (the “Releasees”)
from any and all manner of actions, causes of action, suits, claims,
counterclaims, crossclaims, defenses and demands whatsoever, arising from any
and all debts, demands, proceedings, agreements, contracts, judgments, damages,
accounts, reckonings, executions, controversies, claims, liabilities, and facts
whatsoever, whether contingent or fixed, liquidated or unliquidated, at law or
at equity, if any, which the Releasors ever had, now have, and/or hereafter may
have against the Releasees, for or by reason of any cause, matter or thing
whatsoever, which claims or matters relate or pertain to, whether directly or
indirectly, this Amendment or any aspect of the foregoing.  This provision shall
survive termination of this Amendment.


9.  Counterparts.  This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.


10.  FINAL AGREEMENT.  BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT:  (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.
 
 
 

--------------------------------------------------------------------------------

 


The parties have executed this Amendment as of the date stated at the beginning
of this Amendment, intending to be legally bound.
 

 
BANK:


BANK OF AMERICA, N.A.
           
By:
/s/ Robert Fratta       Robert Fratta       Vice President          

 
 
 

 
BORROWERS:


WPCS INTERNATIONAL INCORPORATED
         
 
By:
/s/ Joseph A. Heater   (Seal)     Joseph A. Heater       Chief Financial Officer
         


 
WPCS INTERNATIONAL – SARASOTA, INC.
         
 
By:
/s/ Joseph A. Heater   (Seal)     Joseph A. Heater       Chief Financial Officer
         

 

  WPCS INTERNATIONAL – ST. LOUIS, INC.          
 
By:
/s/ Joseph A. Heater   (Seal)     Joseph A. Heater       Chief Financial Officer
         


  WPCS INTERNATIONAL – LAKEWOOD, INC.          
 
By:
/s/ Joseph A. Heater   (Seal)     Joseph A. Heater       Chief Financial Officer
         

 
 
 
 

--------------------------------------------------------------------------------

 
 

  WPCS INTERNATIONAL – SUISUN CITY, INC.          
 
By:
/s/ Joseph A. Heater   (Seal)     Joseph A. Heater       Chief Financial Officer
         

 

  WPCS INTERNATIONAL – HARTFORD, INC.          
 
By:
/s/ Joseph A. Heater   (Seal)     Joseph A. Heater       Chief Financial Officer
         




  WPCS INTERNATIONAL – SEATTLE, INC.          
 
By:
/s/ Joseph A. Heater   (Seal)     Joseph A. Heater       Chief Financial Officer
         

 

  WPCS INTERNATIONAL – TRENTON, INC.          
 
By:
/s/ Joseph A. Heater   (Seal)     Joseph A. Heater       Chief Financial Officer
         




  WPCS INTERNATIONAL - PORTLAND, INC.          
 
By:
/s/ Joseph A. Heater   (Seal)     Joseph A. Heater       Chief Financial Officer
         


 


 
